Citation Nr: 0710723	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-32 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUE

Entitlement to an effective date prior to September 23, 2002 
for the award of a 10-percent evaluation for amputation of 
the distal tip of the left ring finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 decision by the RO which, in 
pertinent part, increased the rating for amputation of the 
distal tip of the left ring finger from 0 to 10 percent, 
effective from September 23, 2002.  On appeal, the veteran 
seeks an earlier effective date.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required.


REMAND

In a statement submitted in November 2004, the veteran's 
representative raised the issue of clear and unmistakable 
error (CUE) in a 1981 decision of the RO, maintaining, in 
essence, that the RO at that time incorrectly evaluated the 
service-connected disability of the veteran's left ring 
finger.  Thus far, this issue has not been adjudicated by the 
RO.  Because the claim of CUE, if granted, could moot the 
issue presently on appeal, it needs to be considered.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  In March 
2006, after the veteran's appeal was transferred to the 
Board, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision holding that, in the context of a 
claim for compensation, the VCAA requires, among other 
things, that VA provide claimants notice of the manner in 
which effective dates are assigned for awards of disability 
benefits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Here, that has not been done.  Consequently, if, after the 
aforementioned CUE claim has been adjudicated, there remains 
a justiciable issue pertaining to the effective date 
question, corrective action will be necessary.  38 C.F.R. 
§ 19.9 (2006).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Take adjudicatory action on the claim, 
raised by the veteran's representative in 
November 2004, that the RO committed CUE in 
1981 when it assigned a zero percent 
(noncompensable) evaluation for amputation 
of the distal tip of the veteran's left ring 
finger.  After a decision is entered on that 
issue, notify the veteran and his 
representative of the outcome.  If the 
decision is adverse to the veteran, he and 
his representative must also be notified of 
their right to appeal.  The issue should be 
certified to the Board for review if, and 
only if, a timely notice of disagreement is 
received and, after a statement of the case 
has been issued, the veteran or his 
representative perfects the appeal by filing 
a timely substantive appeal.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302.

2.  If, after the foregoing action has been 
completed, there remains a justiciable issue 
pertaining to the veteran's entitlement to 
an effective date prior to September 23, 
2002 for the award of a 10-percent 
evaluation for amputation of the distal tip 
of the left ring finger, send a new VCAA 
notice letter to the veteran and his 
representative relative to the effective 
date question.  Among other things, the 
letter should contain notice of the manner 
in which effective dates are assigned for 
awards of disability benefits, as required 
by Dingess.  The veteran and his 
representative should be given a reasonable 
opportunity to respond to the notice, and 
any additional information or evidence 
received should be associated with the 
claims file.

3.  Thereafter, if the issue has not been 
rendered moot, take adjudicatory action on 
the issue of the veteran's entitlement to an 
effective date prior to September 23, 2002 
for the award of a 10-percent evaluation for 
amputation of the distal tip of the left 
ring finger.  If the benefit sought remains 
denied, furnish a supplemental statement of 
the case (SSOC) to the veteran and his 
representative.  The SSOC should contain, 
among other things, a citation to, and 
summary of, 38 C.F.R. §§ 4.20, 4.68, 4.71a 
(Diagnostic Code 5155), and 4.118 
(Diagnostic Code 7804).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).


